DETAILED ACTION
	The amendment filed 8/19/2021 has been entered. Claims 1-6, 10-15, and 19-20 have been amended. Claims 1-20 remain pending in the application and are discussed on the merits below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 8/19/2021 have been fully considered but are not persuasive. 
Applicant’s amendments to the claims have overcome the prior rejection of record by adding the new limitation “wherein the conflict region comprises an area in which the first lane overlaps with the second lane.” However, the added limitation fails to overcome the prior art of record because Eggert, previously used to reject the claims under 35 U.S.C. §103, discloses elements which read on the added limitation.
Applicant asserts “Eggert and Murphy fail to teach or suggest… the conflict region comprises an area in which the first lane overlaps with the second lane.” This argument is unpersuasive because an intersection is the overlap of two lanes. Specifically, Eggert discloses determining that an intersection ahead has occlusions due to buildings (see at least [0096] and Fig. 6) wherein the coverage area has intersecting lanes (see at least [0084]). 
Applicant further asserts that “Eggert’s occluded area is based on lack of sensor coverage, not on an arrangement of road elements” and that Eggert does not disclose “identify areas of overlap between road elements.” However, Eggert discloses the system determines the presence of buildings at an intersection ahead of the ego-vehicle to determine the occluded area (see at least [0085]). Because an intersection is the crossing of two lanes, under broadest reasonable interpretation, the system 
As discussed above, the applicant’s arguments are unpersuasive and the rejection of the claims under 35 U.S.C. §103 are therefore maintained. 
Response to Amendment
Regarding the rejections to the claims under 35 U.S.C. §112, applicant has amended the claims to overcome the rejections. The rejections under 35 U.S.C. §112 have been withdrawn.
Regarding the rejections to the claims under 35 USC §103, applicant has amended the claims but the amendments made fail to overcome the art for reasons stated above and as outlined below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eggert et al. (U.S. Patent Application Publication No. 2018/0231974 A1; hereinafter Eggert) in view of Murphy et al. (U.S. Patent Application Publication 2008/0162027 A1; hereinafter Murphy).
Regarding claim 1,
A method of navigating an autonomous vehicle causing the vehicle to move in a path of travel in a first lane at a speed of travel (vehicle uses an autonomous driving system in an autonomously operating vehicle, see at least [0048]); **Examiner sets forth that driving has a direction or path of travel and speed.
detecting that an intersection with a second lane is positioned ahead of the autonomous vehicle in the path of travel (vehicle control unit 5 evaluates a risk of collision on an intersection ahead, see at least [0075]; map data along with a global positioning unit may be used to determine upcoming intersections, see at least [0084]); 
identifying a conflict region in the path of travel at the intersection, (at step S3, an occluded area or region is detected and the risk of a collusion is calculated for the area in steps S6 and S7, see at least [0051], [0054]-[0055], and Fig. 1); 
wherein the conflict region comprises an area in which the first lane overlaps with the second lane (ego-vehicle determines that an intersection is ahead which is the relevant rea where lanes intersect and occluded lanes may be present, see at least [0084]-[0085])
before the vehicle reaches the intersection, analyzing data collected by the sensors to determine whether the data indicates that an occlusion exists that occludes the sensors' ability to detect whether an object exists in the second lane within a target distance of the intersection (in step S3 the gathered sensor data is used to determine whether the sensor view is obstructed, see at least [0051] and Fig. 1; before the ego vehicle 13 reaches the intersection, the system determines an occlusion by the buildings 12, see at least [0106])
in response to determining an occlusion exists, causing the vehicle to monitor for potential conflicting obstacles in the second lane by: generating a phantom obstacle that is positioned behind the occlusion and that is moving toward the intersection in the second lane (in step S4 a virtual traffic entity in the occluded area is generated to predict behavior of traffic in the occluded area, see at least [0052]), 
generating a predicted speed of the phantom obstacle (the system assumes a speed of the virtual traffic entity, see at least [0052]), and 
using the predicted speed of the phantom obstacle to determine whether the phantom obstacle is expected to reach the conflict region before the vehicle will pass through the conflict region (a trajectory of the virtual traffic entity is predicted to determine whether a collision between the virtual traffic entity and ego-vehicle exists, see at least [0053]-[0055]);  23Attorney Docket No. 179648.01601 
Eggert does not disclose:
in response to determining that no occlusion exists, causing the vehicle to proceed through the intersection while monitoring the conflicting lane for real obstacles; 
if the phantom obstacle is not expected to reach the conflict region before the vehicle will pass through the conflict region, causing the vehicle to continue to move in the path of travel and into the intersection; and 
if the phantom obstacle is expected to reach the conflict region before the vehicle will pass through the conflict region, taking a safety-related action before permitting the vehicle to enter the intersection.

in response to determining that no occlusion exists, causing the vehicle to proceed through the intersection while monitoring the conflicting lane for real obstacles (the system 100 determines whether the vehicle can proceed at the intersection by observing the intersection for other vehicles, see at least [0143]) *Examiner sets forth that in a system without an obstruction, the sensors and method would be used in a default mode such as the one taught by Murphy.; 
if the phantom obstacle is not expected to reach the conflict region before the vehicle will pass through the conflict region, causing the vehicle to continue to move in the path of travel and into the intersection (when the vehicle arrives at the intersection before the other vehicle, the system 100 allows the vehicle to proceed through the intersection, see at least [0143]); and 
if the phantom obstacle is expected to reach the conflict region before the vehicle will pass through the conflict region, taking a safety-related action before permitting the vehicle to enter the intersection (when the system determines the other vehicle arrives before the vehicle, the traffic rule enforcement module 205 commands the vehicle to stop at the intersection, see at least [0143]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control and risk assessment at an intersection disclosed by Eggert by adding the traffic enforcement logic taught by Murphy. One of ordinary skill in the art would have been motivated to make this modification in order to enable “a vehicle to follow a traffic rule when traveling in a road network” and to increase safety by avoiding collisions (see Murphy [0006]).
Regarding claim 10, the claim is directed to a navigation system for an autonomous vehicle with a processor, sensors, and computer readable medium containing programming. The cited portions of Eggert used in the rejection of claim 1 is used with a processor (method is run on one or more processors, see at least [0015] and [0077]), a plurality of sensor that are configured to detect objects in an environment of a vehicle (at least one sensor to acquire data on an environment of mobile device, see at least [0061]-[0062] and Fig. 2), and a computer-readable medium containing programming instructions that are configured to instruct the processor to navigate the vehicle through an intersection by (processor connected with memory to run method program, see at least [0015] and [0077]). Therefore, claim 10 is rejected under the same rationales used in the rejection of claim 1.
Regarding claim 19, the claim is directed to a computer program product with programming instructions stored on a non-transitory computer-readable medium. The cited portions of Eggert used in the rejection of claim 1 is used with a computer-readable medium containing programming instructions that are configured to instruct the processor to navigate the vehicle through an intersection by (processor connected with memory to run method program, see at least [0015] and [0077]). Therefore, claim 19 is rejected under the same rationales used in the rejection of claim 1.
Regarding claims 2 and 11, the combination of Eggert and Murphy teaches the elements above and Eggert further discloses:
the instructions to take the safety-related action comprise instructions to: reduce the speed of the travel of the vehicle (control action S10 may include deceleration of the vehicle, see at least [0059] and [0109])
analyze new data collected by the sensors to determine whether the data indicates that the occlusion still occludes the sensors' ability to detect whether an object exists in the second lane within a target distance of the intersection (the risk calculation and evaluation is repeated in discrete time steps almost continuously so the data is varied according to varying obstructions of sensor coverage while the ego-vehicle drives toward the intersection, see at least [0109]); and 
Eggert does not explicitly disclose:
continuing to monitor for potential conflicting obstacles in the conflicting lane until the earlier of (a) the vehicle reaches the conflict region, or (b) the processor determines that the phantom obstacle is a real obstacle.
However, Murphy teaches:
continuing to monitor for potential conflicting obstacles in the conflicting lane until the earlier of (a) the vehicle reaches the conflict region, or (b) the processor determines that the phantom obstacle is a real obstacle (the system 100 commands the traffic rule enforcement module 205 to stop at the intersection and after it has stopped, the “moving obstacle detection and prediction module 202 then monitors for the presence of vehicles again,” see at least [0143]) *Examiner sets forth that “again” means the system 100 has stopped observing after determining to make a stop at the intersection.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intersection collision risk assessment disclosed by Eggert by adding the pause in monitoring surroundings taught by Murphy. One of ordinary skill 
Regarding claims 3 and 12, the combination of Eggert and Murphy teaches the elements above and Eggert further discloses:
cause the vehicle to pass through the intersection at an increased speed in response to determining that accelerating to a speed will cause the vehicle to pass through the intersection before the phantom obstacle reaches the intersection (the third possible behavior alternative includes the ego-vehicle 13 accelerating to safely pass in front of the virtual traffic entity 14, see at least [0109]).
Eggert does not disclose:
speed limit of the path of travel 
However, Murphy teaches:
speed limit of the path of travel (system 100 controls the speed of the vehicle so that it does not exceed the speed limit, see at least [0166])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the acceleration at an intersection disclosed by Eggert by adding the speed limit taught by Murphy. One of ordinary skill in the art would have been motivated to make this modification in order to control the vehicle “to follow a traffic rule” (see Murphy [0006]).
Regarding claims 4 and 13
the instructions that are configured to instruct the processor to monitor the second lane for real obstacles comprise instructions to: analyze additional data collected by the sensors to search for real obstacles in the second lane (the sensor of the ego-vehicle 13 is constantly updating the sensor data based on the visibility of the sensor based on where the ego-vehicle 13 is in relation to the occlusion, see at least [0106]); 
Eggert does not disclose:
upon identifying that a real obstacle is approaching the intersection in the second lane, determine whether the real obstacle is expected to reach the conflict region before the vehicle will pass through the conflict region; and 
when the real obstacle is expected to reach the conflict region before the vehicle will pass through the conflict region, take a second action before permitting the vehicle to enter the intersection.
However, Murphy teaches:
upon identifying that a real obstacle is approaching the intersection in the second lane, determine whether the real obstacle is expected to reach the conflict region before the vehicle will pass through the conflict region (the system 100 predicts the path of a pedestrian to determine whether the pedestrian is likely to intersect the path of the vehicle, see at least [0138]; system 100 also determines whether the other vehicle arrives at the intersection before the own vehicle, see at least [0143]); and 
when the real obstacle is expected to reach the conflict region before the vehicle will pass through the conflict region, take a second action before permitting the  (traffic rule enforcement module 205 causes the vehicle to slow down or stop, see at least [0138] and [0143]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision risk analysis disclosed by Eggert by adding the conflict determination and action taught by Murphy. One of ordinary skill in the art would have been motivated to make this modification in order to control “the vehicle to autonomously obey at least one traffic rule” and to avoid collisions to improve safety (see Murphy [0008]).
Regarding claims 5 and 14, the combination of Eggert and Murphy teaches the elements above but Eggert does not disclose:
in response to determining that the phantom obstacle is a real obstacle before the vehicle clears the conflict region: determining whether the real obstacle is expected to reach the conflict region before the vehicle will pass through the conflict region, and 
when the real obstacle is expected to reach the conflict region before the vehicle will pass through the conflict region, taking a second action 
However, Murphy teaches:
in response to determining that the phantom obstacle is a real obstacle before the vehicle clears the conflict region: determining whether the real obstacle is expected to reach the conflict region before the vehicle will pass through the conflict region (system 100 determines whether the other vehicle arrives at the intersection before the own vehicle, see at least [0143])
when the real obstacle is expected to reach the conflict region before the vehicle will pass through the conflict region, taking a second action (traffic rule enforcement module 205 causes the vehicle to stop, see at least [0143]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision risk analysis disclosed by Eggert by adding the conflict determination and action taught by Murphy. One of ordinary skill in the art would have been motivated to make this modification in order to control “the vehicle to autonomously obey at least one traffic rule” and to avoid collisions to improve safety (see Murphy [0008]).
Regarding claims 6 and 15, the combination of Eggert and Murphy teaches the elements above and Eggert further discloses:
when the vehicle reaches a stop line, cause the vehicle to either stop or reduce the speed of travel (emergency curve 18 is determined such that the ego-vehicle 13 comes to a stop before arriving at the intersection at a stop line of the ego-lane, see at least [0107], [0109], and Fig. 8; ego-vehicle 13 decelerates to comes to a stop at the stop line, see at least [0107], [0109], and Fig. 8); and 
Eggert does not disclose:
when the vehicle moves between the stop line and the intersection, limit the speed of travel to a threshold speed.
However, Murphy teaches:
when the vehicle moves between the stop line and the intersection, limit the speed of travel to a threshold speed (vehicle approaches a speed limit sign and controls the speed of the vehicle so that it does not exceed the posted speed, see at least [0166]; the system 100 also limits the vehicle speed to a safe speed when the vehicle is approaching an intersection with an obstructed view, see at least [0171])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the acceleration at an intersection disclosed by Eggert by adding the speed limit taught by Murphy. One of ordinary skill in the art would have been motivated to make this modification in order to control the vehicle “to follow a traffic rule” and to increase safety (see Murphy [0006]).
Regarding claim 20, the combination of Eggert and Murphy teaches the elements above and Eggert further discloses:
the instructions to take the action comprise instructions to: when the vehicle can pass through the intersection if the vehicle accelerates to an increased speed, cause the vehicle to pass through the intersection at the increased speed (the third possible behavior alternative includes the ego-vehicle 13 accelerating to safely pass in front of the virtual traffic entity 14, see at least [0109]); and 
Eggert does not teach:
accelerating to an increased speed that is within a speed limit of the path of travel
when the vehicle reaches the conflict region before the processor determines that the phantom obstacle is a real obstacle, cause the vehicle to pass through the conflict region.
However, Murphy teaches:
speed limit of the path of travel (system 100 controls the speed of the vehicle so that it does not exceed the speed limit, see at least [0166])
when the vehicle reaches the conflict region before the processor determines that the phantom obstacle is a real obstacle, cause the vehicle to pass through the conflict region (if the own vehicle arrives at the intersection before the other vehicle, the traffic rule enforcement module 205 allows the vehicle to proceed through the intersection, see at least [0143]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the acceleration at an intersection disclosed by Eggert by adding the speed limit and the order of vehicles arriving at an intersection taught by Murphy. One of ordinary skill in the art would have been motivated to make this modification in order to control the vehicle “to follow a traffic rule” and to avoid collisions to increase safety (see Murphy [0006]).
Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Eggert in view of Murphy as applied to claims 1 and 10 above, and further in view of Wray et al. (WO2019/089015 A1; see reference N on PTO-892; hereinafter Wray).
Regarding claims 7 and 16, the combination of Eggert and Murphy teaches the elements above but does not teach:
the instructions to generate the phantom obstacle comprise instructions to determine whether an occluded object may exist behind the occlusion by: accessing a rasterized visibility grid of the environment; 
identifying a plurality of sampling points in the second lane on the rasterized visibility grid; 
for each of the sampling points, applying a mask to an area around the sampling point; and 
determining whether an occluded object may exist at the sampling point by determining whether all pixels within the mask are occluded.
However, Wray teaches:
the instructions to generate the phantom obstacle comprise instructions to determine whether an occluded object may exist behind the occlusion by: accessing a rasterized visibility grid of the environment (visibility grid is paired with a visualization of virtual vehicles located within an unobserved region, see at least [0157], Figs. 9A, 9B, 10A, and 10B); 
identifying a plurality of sampling points in the second lane on the rasterized visibility grid (visibility grid is compared to a map to determine features within the map, see at least [0158]); 
for each of the sampling points, applying a mask to an area around the sampling point (a feature defines a polygonal region and integrating the area may include computing the probability as a proportion of observed points in the polygonal region to all points in the polygonal region, see at least [0158]) *Examiner sets forth the sampling points are the recognized features and the mask is the polygonal region.; and 
determining whether an occluded object may exist at the sampling point by determining whether all pixels within the mask are occluded (probability of a presence of an external object within an unobserved region is computed using the visibility grid and map, see at least [0158] and [0162]).

Regarding claims 8 and 17, the combination of Eggert, Murphy, and Wray teaches the elements above and Eggert further discloses:
the instruction to generate the phantom obstacle further comprise instructions to generate the phantom obstacle at any location where the system determines that an occluded object may exist (at least one virtual traffic entity is generated in at least one of the determined occluded areas, see at least [0052] and Fig. 1).
Regarding claims 9 and 18, the combination of Eggert, Murphy, and Wray teaches the elements above but the combination of Eggert and Murphy does not teach:
after applying the mask to the area and before determining whether an occluded object may exist at the sampling point, convolve the mask with the rasterized visibility grid with the mask centered at the sampling point.
However, Wray teaches:
after applying the mask to the area and before determining whether an occluded object may exist at the sampling point, convolve the mask with the rasterized visibility grid with the mask centered at the sampling point (the visibility grid is overlaid on a map to create a coordinate system that is used to determine features within the map to create polygonal regions wherein the polygonal regions are centered around the defined area around the vehicle, see at least [0158]-[0161]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision risk assessment at an intersection disclosed by Eggert and the traffic rule enforcement taught by Murphy by adding the visibility grid taught by Wray. One of ordinary skill in the art would have been motivated to make this modification in order to “compute a probability of a presence of an external object within” an “unobserved” or occluded region (see Wray [0005]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 3662    


/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662